Title: To John Adams from Thomas Digges, 10 October 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London 10. Octor. 1780
     
     Since my letter of the 6th there has been no material incident relative to Mr. H. L——s Commitment; nor is the rigour of his confinement abated. No person whatever can speak to Him but in hearing and sight of the two attending Messengers. It is said the Secy. of States order will produce admittance to his room, but nothing else. Some of his torey relations, and a Mr. Manning a Merchant of the City and a Correspondant of Mr. L——s, have made attempts to speak to him but did not succeed. He is wise enough to be cautious who he Speaks to. It is generally thought this rigour will be taken off in a few days, and that His freinds, who are now backward for fear that any stir may be disadvantageous to Him, will have admittance. Almost every person here is crying out shame upon this sort of treatment of Mr. L——s. These people seem determind to act always in extreem and never to take the middle road. Nothing veryfys it so strongly as the present exultations for a defeat given to Genl. Gates’s Army by Lord Cornwallis on the 16th Augt. An officer arrivd with the account yesterday and put the whole City in a ferment of joy. I inclose you the printed Gazette account. Last week, and indeed until yesterday every torey face wore an uncommon gloom and the cry was “We are all undone—We have lost America—our Army will be Burgoind—our fleets beaten &c.” and now it is directly the reverse “The defeat of Gates gives us No. and So. Carolina certain—Virginia will come in—Washington will be able to do nothing at N York—The french fleet will be blockd up—We shall conquer Ama. yet &c. &c.” This sort of nonsence makes me sick. It has been pretty confidantly talkd of lately that the Cabinet had determind to prosecute the War in America with vigour, and that 10 Ships of the line and 10,000 troops were to be sent out immediately. There seems to be as thick heads within as without the Cabinet. There is an appearance of 4 Ships of the line and some troops being intended for America immediately—most likely for the Southward; But this may be a politic measure in the ministers to give out even if they are determind to get rid of the American War.
     The people generally are in fears about Jamaica and for the other Islands. No news from thence lately.
     I am with great respect & Esteem your obligd & Obt Ser
     
      WS.C
     
    